


Exhibit 10.2
[itronlogo1.jpg]




November 16, 2012




Mr. John W. Holleran


Dear John:


On behalf of Itron, Inc. (the “Company”), I am very pleased to offer you the
position of Executive Vice President and Chief Operating Officer of Itron, Inc.
This letter establishes the terms of your employment with the Company if you
accept this offer.


If you accept this offer of employment, your effective start date will be
January 1, 2013. Your annual salary will be $600,000 payable in accordance with
the Company’s standard payroll practice and subject to applicable withholding
taxes. You will be eligible to receive an annual Target Bonus of 100%. Based on
actual performance, the bonus can range from 0% to a maximum 2x target or 200%
of base salary. The payout of any Annual bonus will be based on the achievement
of performance objectives to be determined by the Board


You will be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time
to its senior executive officers, subject to applicable eligibility
requirements. The Company reserves the right to make any modifications to this
benefits package that it deems appropriate from time to time. In your position
as Chief Operating Officer, you will receive four weeks of vacation.
For 2013, you will receive a minimum of $1,800,000 in equity awards as follows:
$450,000 in stock options with a ratable 3 year vesting period and a ten year
term with an exercise price equal to the market close price on the date such
options are awarded; $450,000 of time based restricted stock units with a 3 year
vesting period vesting a third, third and third on the anniversary date of the
grant (number of shares to be determined by the closing price of the stock on
the date of grant); and $900,000 in performance based restricted stock units in
accordance with the terms of the 2013 LTPP plan. The total dollar amount of
annual equity awards to be awarded shall be reviewed and approved by the
Compensation Committee of the Board each year based on the market and your
performance.


If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, by the Company, its agents, or representatives, whether orally
or in writing, are superseded by and canceled by this offer letter.







2111 North Molter Road
Liberty Lake, WA 99019
1.800.635.5461
www.itron.com



--------------------------------------------------------------------------------






As a condition of your employment, you will be required to sign the enclosed
Confidentiality Information Inventions and Noncompetition Agreement
(“Confidentiality Agreement”). The Company’s willingness to grant you the 2013
annual equity awards referred to above are based in significant part on your
commitment to fulfill the obligations specified in the Confidentiality
Agreement.


If you accept employment with the Company by performing all of the above steps,
this offer letter will set forth the terms of your employment. This letter
supersedes any previous discussions or offers, no matter what their source. Any
future modifications of or additions to the terms set forth in this letter will
be of no effect unless in writing and signed by you and an officer of the
Company.


I hope that you will accept this offer and look forward to a productive and
mutually beneficial working relationship. Please let me know if I can answer any
questions for you about any of the matters outlined in this letter.




Sincerely,






LeRoy D. Nosbaum
President and Chief Executive Officer




ACCEPTANCE


I accept employment with Itron, Inc. under the terms set forth in this letter:


Signed:
         /s/ John W. Holleran
 
John W. Holleran
 
November 16, 2012










- 2 -